COOPER, District Judge.
Plaintiff, by this proceeding, seeks to recover from the defendant approximately $6,000 alleged to be due plaintiff by defendant for overtime worked from January 15, 1945 to and including June 15,1946. It is admitted that plaintiff was employed by defendant during the period stated but defendant denies that there is anything due plaintiff for overtime or otherwise. In other words, the defendant contends that the plaintiff has been fully paid in accordance with the number of hours worked by him. It is, of course, incumbent on the plaintiff to establish the material allegations of the complaint by a preponderance of testimony. In view of the conclusion which I have reached I do not consider it necessary to make extensive findings of fact or to discuss in detail the testimony for and against plaintiff. From a careful consideration of the testimony I make the following findings of fact:
I. Defendant is a corporation under the laws of the territory of Puerto Rico and employed plaintiff as receiving and dispatching clerk for the period alleged in the complaint at weekly salaries of $20, $25 and $30 per week.
II. Plaintiff reported to the defendant the number of hours worked by him and also the hours worked by other employees.
III  The plaintiff’s claim is not sustained by a preponderance of the evidence.
Conclusions of Law
Since the entire testimony fails to sustain plaintiff’s contention, it follows as a matter of law that the complaint must be dismissed and it is so ordered.